        Case 1:21-cv-00879-JB-KRS Document 2 Filed 09/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DONALD SHARP,

                       Plaintiff,

vs.                                                    No. CV 21-00879 JB/KRS

CARMEN GARZA, et al.,

                       Defendants.

                        NOTICE OF FED. R. CIV. P. 11(a) OMISSION

       THIS MATTER is before the Court sua sponte. Fed. R. Civ. P. 11(a) provides: “[e]very

pleading, written motion, and other paper must be signed . . . by a party personally if the party is

unrepresented. The court must strike an unsigned paper unless the omission is promptly corrected

after being called to the . . . party’s attention.” This Court’s Local Rules also state that “[a] paper

filed without a signature will be stricken unless it is signed within fourteen (14) days after the

omission is called to the party’s attention.” D.N.M. LR-Civ. 10.3(b). The Civil Complaint filed

by Plaintiff Sharp (Doc. 1) is not signed and is in violation of Fed. R. Civ. P. 11(a). Plaintiff is

notified that, if the omission of his signature is not corrected within fourteen (14) days after entry

of this Notice, the Civil Complaint may be stricken and the case administratively closed without

further notice.




                                               __________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
